Citation Nr: 1300624	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-30 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for glaucoma.

2.  Entitlement to service connection for a pancreas disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to a higher initial rating for a left foot calcaneal spur, currently rated as 0 percent disabling.

5.  Entitlement to a higher initial rating for degenerative joint disease of the right thumb, currently rated as 0 percent disabling.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to August 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2010, a statement of the case was issued in June 2010, and a substantive appeal was received in July 2010.   

The issues of entitlement to service connection for pancreatitis and glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2002, the RO denied the Veteran's application to reopen a claim for service connection for glaucoma.  The Veteran failed to file a timely notice of disagreement.  

2.  Certain evidence received since the June 2002 decision is neither cumulative nor redundant of the evidence of record at the time of the June 2002 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection.

3.  There is no medical diagnosis of current chronic right ankle disability.

4.  The Veteran's service-connected left foot calcaneal spur is manifested by constant pain, and tenderness to palpation.  It is not manifested by painful motion, restricted motion, tenderness, abnormal weightbearing, weakness, or instability.  The Veteran's symptoms do not cause a moderate foot disability.  

5.  The Veteran's service-connected degenerative joint disease of the right thumb is not manifested by a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.


CONCLUSIONS OF LAW

1.  The June 2002 RO rating decision, which denied the Veteran's application to reopen a claim for serviced connection for glaucoma is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the June 2002 RO rating decision is new and material; accordingly, the claim for service connection for glaucoma is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  A chronic right ankle disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected left foot calcaneal spur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5284 (2012).

5.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected degenerative joint disease of the right thumb have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5228 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated July 2009 and September 2009.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the July 2009, September 2009, and April 2010 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claims.
  
The RO notes that the July 2009 and September 2009 notices did not include any reference to the Veteran's right thumb disability.  Consequently, VCAA notice was not provided to the Veteran (with regards to this issue) until April 2010, subsequent to the initial adjudication.  While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a June 2010 statement of the case, following the provision of notice.  The appellant has not alleged any prejudice as a result of the untimely notification, nor has any been shown.  

The July 2009, September 2009, and April 2010 notifications complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the appellant with an adequate notice letter in July 2009.  It set forth the criteria for entitlement to the benefit sought by the appellant, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board believes that the July 2009 notice constituted adequate notice to the appellant.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations in October 2009 and September 2010, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

New and Material Evidence

The Board notes that despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for glaucoma was denied by way of a June 2002 RO decision.  The Veteran failed to file a timely notice of disagreement.  Consequently, the June 2002 rating decision became final.  The evidence on record at the time of the June 2002 denial consisted of the service treatment records and a May 2002 VA examination report.  The service treatment records reflected several instances of eye injuries; but no findings attributed to glaucoma.  The May 2002 examiner diagnosed the Veteran with glaucoma; but did not render an opinion regarding whether it began during service or was related to service.  

The basis for the denial was the fact that the service treatment records were negative for a diagnosis of glaucoma or complaints of visual problems.  

Evidence received since the June 2002 rating decision includes private treatment records that reflect that the Veteran was diagnosed with glaucoma in 1999.  The treatment reports reflect that the Veteran sought treatment in September 1999 and stated that he first noted decreased visual acuity "last year."  The Board also notes that in March 2002, the Veteran claimed that during his last two years in service, he did not feel that his eyes were completely right.  He stated that he had his eyes checked during service and was told that they were fine.  However, he stated that in his final checkup before separation from service, he was told that he may need to get his eyes checked again.  He stated that he felt that the examiners knew something was going wrong.  The Board notes that the March 2002 statements were on record at the time of the June 2002 rating denial; but they were not mentioned in the rating decision.  The Board finds that these lay statements by the Veteran, as well as the private treatment reports that establish a diagnosis of glaucoma in September 1999 (approximately 13 months after discharge from service) constitute new and material evidence sufficient to reopen the Veteran's claim for service connection.
    
As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Right ankle
The service treatment records reflect that the Veteran twisted his right ankle while playing softball in July 1985.  He was diagnosed with a traumatized ankle.  He injured his ankle again while playing basketball in December 1988.  He was diagnosed with an ankle sprain and was prescribed crutches for 2 days.  There was no follow up treatment for either injury.

While still in service, the Veteran underwent a physical in March 1995.  It yielded normal findings.  He completed a Report of Medical History in conjunction with the examination.  He denied arthritis, as well as any bone or joint deformity.  He did indicate that he had foot trouble; but he did not specify the nature of the problem.  The Board finds that it is likely that he was referring to his service connected left calcaneal spur.  The Veteran completed another Report of Medical History in January 1997.  This time, he denied, by checked box, that he had any foot trouble.  

The Veteran underwent VA examinations in October 2009 and September 2010.  Both examiners were unable to diagnose the Veteran with any current, chronic disability.  The October 2009 examiner diagnosed the Veteran with a right ankle sprain - resolved, with x-rays showing a right calcaneal spur.  Likewise, the September 2010 examiner found no objective clinical or x-ray evidence to support a right ankle diagnosis.  He stated that he could not render a nexus opinion because there was no evidence of a chronic condition. 

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In the absence of a current disability and a competent medical nexus linking the disability to service, the Board finds that a preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a right ankle disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Left foot
The Veteran's service-connected left foot calcaneal spur has been rated by the RO under the provisions of Diagnostic Code 5284.  Under this regulatory provision, a rating of 10 percent is warranted for a moderate foot injury; a rating of 20 percent is warranted for a moderately severe foot injury; a 30 percent rating is warranted for a severe foot injury; and a 40 percent rating is warranted for actual loss of use of the foot.   

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination in October 2009.  He complained of left foot pain that he rated at a 7 on a scale of 1-10.  He stated that the pain never fully goes away; but that it is worse with ambulation and changes in the weather.  He also described occasional swelling.  He stated that he has never had surgery, injections, or therapy; and that he never sore shoe inserts.  He stated that he uses over the counter pain killers as needed.  He stated that he had to retire because his glaucoma has caused him to be legally blind.  Regarding activities of daily living, he stated that his ability to stand and walk for extended periods of time is affected by left foot pain.  

Upon examination, the Veteran had slight loss of his foot arch while sitting and standing.  His Achilles was not tender to palpation.  There were no corns, calluses, or edema.  He had significant tenderness to palpation of the left plantar fascia region where it inserted into the calcaneus; but otherwise there was no painful motion, restricted motion, tenderness, abnormal weightbearing, weakness, or instability.  Plain films revealed calcaneal spurring, but no other significant change or abnormality.  He was diagnosed with a left foot calcaneal spur.  

The Veteran underwent another VA examination in September 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported constant pain with increased frequency, duration, and intensity of flare-ups.  He deemed his constant pain to be a 6/10.  He wore high-top shoes with good response.  He did not use corrective devices.  He treated the pain with aspirin (325 mg.) with good response.  He stated that activities of daily living, such as chores and getting dressed, are affected.  He reported flare-up pain that occurs daily.  He rated the flare-ups pain at 9/10.  These flare-ups last several hours.  The pain affects standing to fewer than 10 minutes and walking more than a few feet.  

Upon examination, the Veteran's foot was without corns, calluses, or edema.  There were no flat feet; and there was no pain on manipulation of the midline Achilles.  There was no painful or restrictive motion.  There was tenderness at the attachment site of the plantar fascia to the calcaneus without abnormal weightbearing, weakness, or instability.  X-rays were consistent with a calcaneal bone spur.
The Board finds the Veteran's contentions regarding pain to be credible.  However, in the absence of additional findings (restricted motion, tenderness, abnormal weightbearing, weakness, or instability), they do not equate to a moderate foot injury.
As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for a left foot calcaneal spur must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right thumb
The Veteran's service-connected degenerative joint disease of the right thumb has been rated by the RO under the provisions of Diagnostic Code 5228.  Under this regulatory provision, a noncompensable rating (zero percent) is warranted for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating is warranted for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating is warranted for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  The ratings are the same regardless of whether the hand affected is the major or minor.

The Veteran underwent a VA examination in October 2009.  He described pain in his right hand, mostly when it is in use.  He also reported occasional swelling.  Examination of the right hand revealed an obvious anatomic and bony abnormality of the right first metacarpophalangeal (MCP) joint, where the Veteran had a large amount of bony enlargement which was asymmetric when compared to the contralateral side.  It was significantly tender to palpation at the right first MCP joint.  The examiner noted that despite the bony abnormality, there was still no gap between nearing between the fingers and the mid palm.  The Veteran had normal opposition between the thumb and all digits.  He had a slight decrease in strength and dexterity of the hand due to the abnormality.  He could only flex the right first MCP to 50 degrees.  The Board notes that this represents a slight loss of motion.  Plain films of the right hand were normal except that the Veteran believed there to be some post-traumatic degenerative change seen to the right first MCP joint.  

The Veteran underwent another VA examination in September 2010.  The examiner reviewed the claims file in conjunction with the examination.   The Veteran reported that the pain has increased (but is not constant) and that his use of the right thumb has decreased.  He stated that the disability affects his ability to do chores.  He also reported flare-up pain of moderate (4/10) severity that occurs each day for at least an hour.  Upon examination, the Veteran achieved MCP flexion from 0-50 degrees; proximal interphalangeal (PIP) extension to 0 degrees; and PIP flexion to 70 degrees.  There was no additional loss of motion after repetitive use.  Strength was 5/5 with adequate bulk and tone of the interosseus muscles.  There was a decrease in grasping, pushing, pulling, and probing.  X-rays were negative.  

The Board finds that in order to warrant a compensable rating, the Veteran's disability must be manifested by a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The medical evidence fails to show that the Veteran meets the criteria for a higher rating.  To the contrary, the October 2009 VA examiner found that that despite the bony abnormality, there was still no gap between the fingers and the mid palm.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for degenerative joint disease of the right thumb must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current noncompensable ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

The Veteran's claim for service connection for glaucoma is reopened.  To this extent, the appeal is granted.

Service connection for a right ankle disability is not warranted; and entitlement to compensable ratings for a left foot calcaneal spur, and degenerative joint disease of the right thumb, is not warranted.  To this extent, the appeal is denied.  


REMAND

Pancreatitis
The service treatment records reflect that the Veteran sustained abdominal trauma during service.  A September 1990 CT scan showed a probable duodenal hematoma with near total obstruction.  It also showed pancreatic edema in the head region producing obstruction with intrahepatic duct dilation.  

Post service treatment records reflect that the Veteran sought treatment for abdominal pain in June 2006.  At the time, he was noted to have a history of pancreatitis.  He was diagnosed with pancreatitis again in September 2006.  

The Veteran underwent VA examinations in October 2009 and August 2010.  The October 2009 examiner diagnosed the Veteran with previous pancreatitis secondary to blunt trauma, with recurrence approximately one year ago.  The examiner noted that the Veteran did not have any complaints at the time of the examination.  Likewise, the August 2010 examiner noted that the Veteran had no complaints at the time of the examination.  However, the Veteran did report mild, occasional, sharp pain in the left lower quadrant that lasts for approximately 30 minutes, and which occurs approximately four times per year.    

The RO denied the claim because the Veteran was asymptomatic at the time of the examinations, and therefore the pancreatitis was deemed to be acute and not a chronic disability.  However, the Board finds that the Veteran's complaints of mild, occasional, sharp pain in the left lower quadrant are evidence of a chronic disability.  At the very least, the Board must determine whether these are symptoms of pancreatitis.  The Board finds that the claim should be remanded so that the August 2010 examiner can render an opinion as to whether this occasional pain is a symptom of pancreatitis.  

If, and only if, the August 2010 examiner is unavailable, the Veteran should be scheduled for a VA examination for the purpose of determining the nature, extent, and etiology of his pancreatitis.  

Glaucoma
The Board once again notes that the service treatment records do not contain any findings attributed to glaucoma.  However, private treatment records reflect that the Veteran was diagnosed with glaucoma a mere 13 months after service.  Furthermore, when the Veteran sought treatment 13 months after service, he reported that he first noticed a loss of visual acuity "last year."  In his March 2002 original claim, he provided lay statements that the examiner at his separation examination told him that he should have his eyes checked.  Consequently, there is medical evidence that the Veteran had glaucoma 13 months after discharge from service; and there is lay evidence that the disability may have begun approximately a year earlier (contemporaneous with discharge from service).  Finally, the Board notes that the service treatment records reflect several eye related complaints.  In March 1987, the Veteran was sent to the emergency room when boiling water splashed in his eyes.  The treatment reports show that the conjunctiva became infected and slightly swollen.  He was assessed with a superficial burn to the right eyelid with conjunctiva infection.  In August 1992, the Veteran complained of left eye pain.  He noted no injury to the eye or loss of vision.  In November 1995, the Veteran got hit in the right eye, and that although vision was okay, he felt some discomfort.  

The Board finds that a VA examination is warranted to determine whether or not the Veteran's glaucoma began during service or is otherwise related to service.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The Veteran should be afforded a VA in-person examination for the purpose of determining the etiology and severity of the Veteran's glaucoma.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that glaucoma (or any other eye disability) began during or is causally related to service, to include as due to the eye injuries sustained during service.  

The opinion should be supported by a complete rationale that discusses the lay evidence that something was wrong with the Veteran's eyes upon separation from service, the medical evidence that reflects that the Veteran was diagnosed with glaucoma 13 months after discharge from service, and the service treatment records reflecting several eye injuries during service.  

3.  The RO should contact the August 2010 VA examiner and request an addendum in which the examiner opines whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's complaints of mild, occasional, sharp pain in the left lower quadrant are causally related to service, to include as due to the abdominal trauma, duodenal hematoma, and pancreatitis diagnosed during service.

If, and only if, the August 2010 examiner is not available, the Veteran should be afforded a VA in-person examination for the purpose of determining the nature, etiology, and severity of the Veteran's pancreatitis.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that pancreatitis (or any other pancreatic disability) began during or is causally related to service, to include as due to the abdominal trauma, duodenal hematoma, and pancreatitis diagnosed during service.

The examiner should note that although the Veteran may not be symptomatic at the time of the examination, the examiner should render an opinion regarding the recurrences in 2006 and 2009.  He/she should also discuss whether the Veteran's mild, occasional, sharp pain in the left lower quadrant (reported at the Veteran's August 2010 VA examination) is due to service.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


